SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

481
KA 08-02107
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MARLON BOATMAN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a new sentence of the Onondaga County Court (William
D. Walsh, J.), rendered September 2, 2008 imposed upon defendant’s
conviction of criminal possession of a controlled substance in the
second degree. Defendant was resentenced pursuant to the 2005 Drug
Law Reform Act upon his 2003 conviction.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court